     Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 1 of 8



                         UNITED STATES DISTR ICT COURT
                        SOUTHERN DISTR ICT OF M ISS ISS IPPI
                              NORTHERN DIVISION


 SECURITIES AND EXCHANGE                            Case No. 3:18-cv-252
 COMMISSION

                Plaintiff,                          Hon. Carlton W. Reeves, District Judge
                                                    Hon. F. Keith Ball, Magistrate Judge
        v.

 ARTHUR LAMAR ADAMS AND
 MADISON TIMBER PROPERTIES, LLC

                Defendants.




               MEMORANDUM IN SUPPORT OF
 MOTION FOR APPROVAL OF PROPOSED SETTLEMENT WITH SANDS

       Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams (“Adams”) and Madison Timber Properties, LLC (“Madison Timber”), through

undersigned counsel, respectfully submits this memorandum in support of her Motion for

Approval of Proposed Settlement with Patrick Sands (“Sands”).


                                      INTRODUCTION

       Sands owns a 47.5% interest in Oxford Springs, LLC (“Oxford Springs”) and is a guarantor

of First National Bank of Clarksdale’s (“FNBC”) two loans to Oxford Springs. Separately, Sands

was a Madison Timber investor and is a likely claimant of the Receivership Estate to the extent he

still holds outstanding Madison Timber promissory notes.

       Sands has agreed to convey to the Receivership Estate his 47.5% interest in Oxford Springs

and also release the Receivership Estate of any claim by him to amounts due under his outstanding
         Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 2 of 8



Madison Timber promissory notes in exchange for the Receiver’s obtaining from FNBC a release

of his guarantees of FNBC’s loans to Oxford Springs.

           Simultaneously with the filing of this motion, the Receiver is filing a motion that asks the

Court to approve the Receiver’s proposed settlement with FNBC. As part of that proposed

settlement, FNBC shall terminate and release Sands’s guarantees of FNBC’s loans to Oxford

Springs.

           The Receiver’s proposed Settlement Agreement with Sands [Exhibit A] is contingent on

the approval of the Receiver’s proposed settlement with FNBC. Together the settlements will

result in the Receivership Estate’s owning a 100% interest in Oxford Springs and retaining all the

proceeds from the future sale of Oxford Springs’s property. The Receiver thus submits that, if the

Court approves the Receiver’s proposed settlement with FNBC, the Receiver’s proposed

Settlement Agreement with Sands is unquestionably in the Receivership Estate’s best interest.

           Because the proposed Settlement Agreement with Sands does not affect the rights of third

parties this motion does not require a hearing. Absent objection, the Court, if it agrees, may enter

the proposed Order Approving Settlement [Exhibit B].


                                                BACKGROUND

           The Receiver’s duties

           The Receiver has a duty “to take custody, control, and possession of all Receivership

Property, Receivership Records, and any assets traceable to assets owned by the Receivership

Estate” and to investigate and “bring such legal actions based on law or equity in any state, federal

or foreign court as the Receiver deems necessary or appropriate in discharging her duties as

Receiver.”1


1
    Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-252 (S.D. Miss).


                                                                                                      2
     Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 3 of 8



       Oxford Springs

       “Receivership Property” and “assets owned by the Receivership Estate” include Adams’s,

and now the Receivership Estate’s, interest in Oxford Springs.

       Oxford Springs is a Delaware limited liability company formed in 2014. Its sole asset is

2,400 acres of undeveloped land in Lafayette County, Mississippi. Oxford Springs purchased the

property with the intent to develop an upscale neighborhood with an equestrian park and golf

course near Oxford, Mississippi. There has been no actual development on the property.

       The Receivership Estate owns Adams’s 47.5% interest in Oxford Springs. As of this filing,

of the remaining interests, Patrick Sands owns 47.5% and Mike Billings owns 5%.


       FNBC

       FNBC holds two deeds of trust over Oxford Springs’s property. Oxford Springs purchased

the property in two separate transactions and for each obtained a loan from FNBC:

       Oxford Springs purchased the first 2,300 acres (“Parcel 1”) on April 29, 2015 for

$5,158,031.54. In connection with that purchase, it borrowed $4,224,812 from FNBC, and FNBC

obtained a deed of trust over the 2,300 acres as well as personal guarantees from Adams and Sands.

       Oxford Springs purchased the additional 100 acres (“Parcel 2”) on September 23, 2016 for

$1,000,000. In connection with that purchase, it borrowed $1,000,000 from FNBC, and FNBC

obtained a deed of trust over the 100 acres as well as personal guarantees from Adams and Sands.

       FNBC’s loans to Oxford Springs are cross-collateralized, and the current total balance is

$4,552,113.


       Attempted sale

       Oxford Springs entered a contract to sell Parcels 1 and 2 earlier this year. That sale failed

after the buyer declined to purchase Parcel 2 and sought to adjust the purchase price accordingly.


                                                                                                  3
     Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 4 of 8



Oxford Springs could have sold only Parcel 1 to the buyer, but after paying off FNBC’s loans and

other debts and dividing what remained among Oxford Springs’s members, the Receivership

Estate would have received little, if any, proceeds from the sale. The Receiver refused to sell under

those circumstances.

       The failed sale caused the Receiver’s counsel to reassess the Receivership Estate’s options.

Oxford Springs’s property is valuable and can be sold for several millions of dollars, but no sale

will meaningfully benefit the Receivership Estate so long as it must first pay off FNBC and Oxford

Springs’s other members. To maximize Oxford Springs’s value to the Receivership Estate, the

Receiver’s counsel devised a plan to own 100% of Oxford Springs and to sell its property free and

clear of Oxford Springs’s debt to FNBC.


       The Receiver’s negotiations—FNBC

       As of this filing, Oxford Springs owes FNBC $4,552,113.

       Separately, FNBC was one of Madison Timber’s multiple banks and is a likely defendant

in a lawsuit by the Receivership Estate. The Receiver presented FNBC with a draft complaint

asserting claims arising from FNBC’s alleged role in the Madison Timber Ponzi scheme.

       After thoughtful negotiation, FNBC agreed to forgive the $4,552,113 debt Oxford Springs

owes to FNBC in exchange for the Receiver’s release of any claims against FNBC arising from

FNBC’s alleged role in the Madison Timber Ponzi scheme.


       The Receiver’s negotiations—Sands

       As of this filing, Sands owns a 47.5% interest in Oxford Springs and is a guarantor of

FNBC’s two loans to Oxford Springs.

       Separately, Sands was a Madison Timber investor and is a likely claimant of the

Receivership Estate to the extent he still holds outstanding Madison Timber promissory notes.


                                                                                                   4
         Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 5 of 8



           Sands agreed to convey to the Receivership Estate his 47.5% interest in Oxford Springs

and also release the Receivership Estate of any claim by him to amounts due under his outstanding

Madison Timber promissory notes in exchange for the Receiver’s obtaining from FNBC a release

of his guarantees of FNBC’s loans to Oxford Springs.


           The Receiver’s negotiations—Billings

           Billings is a defendant in the lawsuit styled Alysson Mills v. Michael D. Billings, et al., No.

3:18-cv-679 (S.D. Miss.), in which the Receiver alleges he received millions of dollars in

“commissions” in exchange for his recruitment of new investors to Madison Timber. On July 9,

2019, the Receiver filed a motion for approval of a proposed settlement with Billings. As part of

that proposed settlement, Billings agreed to convey to the Receivership Estate his 5% interest in

Oxford Springs. The Court approved the proposed settlement on August 16, 2019.2


           Intended result

           If the Court grants the motions for approval of proposed settlements with FNBC and Sands,

the Receivership Estate will own 100% of Oxford Springs and can sell its property free and clear

of Oxford Springs’s debt to FNBC. The proceeds of a future sale will go entirely to the

Receivership Estate.


                                PROPOSED SETTLEMENT WITH SANDS

           The Receiver and Sands have undertaken thoughtful negotiations and the Receiver believes

that settlement with Sands unquestionably is in the Receivership Estate’s best interest.

           The proposed Settlement Agreement with Sands will result in Sands conveying his 47.5%

interest in Oxford Springs to the Receivership Estate. That conveyance, coupled with the


2
    Docket No. 61, Alysson Mills v. Michael D. Billings, et al., No. 3:18-cv-679 (S.D. Miss).


                                                                                                        5
     Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 6 of 8



conveyance of Billings’s 5% interest, will ensure the Receivership Estate owns 100% of Oxford

Springs and allow it to retain all the proceeds from the future sale of Oxford Springs’s property.

       In substance, the Receiver and Sands have agreed to the following terms:

       1. The Receiver shall move the Court to approve the proposed Settlement Agreement with
          Sands [Exhibit A].

       2. The Settlement Agreement with Sands is contingent on the Court’s approval of the
          Receiver’s proposed settlement with FNBC and FNBC’s termination and release of
          Sands’ personal guarantees of FNBC’s loans to Oxford Springs.

       3. Within seven days of the Court’s approval of the Receiver’s proposed settlement with
          FNBC, Sands shall convey to the Receiver all his membership interest in Oxford
          Springs free and clear of any liens, encumbrances, or adverse claims whatsoever (“the
          Conveyance”).

       4. Simultaneously with the Conveyance, Sands shall release the Receiver, the
          Receivership Estate, and Oxford Springs of any claims, demands, or causes of action
          Sands may have against them.

       5. Simultaneously with the Conveyance, the Receiver shall release Sands of any claims,
          demands, or causes of action the Receivership Estate may have against Sands.


       The foregoing is intended solely as a summary of the terms of the Settlement Agreement

with Sands; in all events, the specific terms of the Settlement Agreement with Sands shall control.

       Because the proposed Settlement Agreement with Sands does not affect the rights of third

parties this motion does not require a hearing. Absent objection, the Court, if it agrees, may enter

the proposed Order Approving Settlement [Exhibit B].



                                         CONCLUSION

       The Receiver believes settlement on the proposed terms unquestionably is in the

Receivership Estate’s best interests. The Receiver thus recommends that if the Court approves the

Receiver’s proposed settlement with FNBC the Court approve the proposed Settlement Agreement

with Sands.


                                                                                                     6
     Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 7 of 8




August 23, 2019
Respectfully submitted,

 /s/ Lilli Evans Bass                     /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                 FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896   Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213    Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400              Jason W. Burge
 Jackson, Mississippi 39216               Kristen D. Amond
 Tel: 601-487-8448                        Rebekka C. Veith
 Fax: 601-510-9934                        201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                      New Orleans, Louisiana 70170
 Receiver’s counsel                       Tel: 504-586-5253
                                          Fax: 504-586-5250
                                          bbarriere@fishmanhaygood.com
                                          jburge@fishmanhaygood.com
                                          kamond@fishmanhaygood.com
                                          rveith@fishmanhaygood.com
                                          Receiver’s counsel




                                                                               7
     Case 3:18-cv-00252-CWR-FKB Document 178 Filed 08/23/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

       In addition, I have separately emailed a copy of the foregoing to:

                                         Daniel H. Gold
                                    Haynes and Boone, LLP
                                 2323 Victory Avenue, Suite 700
                                   Dallas, Texas 75219-7672
                                 daniel.gold@haynesboone.com

                                    Counsel for Patrick Sands


       Date: August 23, 2019                          /s/ Brent B. Barriere
                                                      Admitted pro hac vice




                                                                                              8
